BY THE COURT.
Epitomized Opinion
Dull sued Company to recover damages for an injury to himself and his automobile resulting from a collision' with the Company’s truck, which was standing across the roadway. Jury rendered verdict for defendant. Dull’s former wife was allowed to testify in mitigation of damages. This is assigned as error. In affirming the judgment, the Court of Appeals held:
1. “As to the competency of Olive Dull, the former wife of plaintiff, we are of opinion that under the rule laid down in Westerman v. Westerman, 25 OS. 500, a proper foundation was not laid for the rejection of said testimony. As the jury returned a complete verdict <in favor of the deefndant, it sufficiently appears that the jury did not reach the question of the amount of damage, and her evidence would go only to mitigation of damages.”
2. “Besides, it has been held that where there are two or more issues upon which the verdict might stand and as to one of which there was no error, the court will hold errors in relation to the other issues immaterial.” 60 OS. 69.